DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.

Claims 1-22 are pending in this case.  Claims 1, 4-7, 9, 13-15, 17, 21, and 22 have been newly amended.  No claims have been newly added or cancelled.  This action is made Non-Final.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on January 25, 2022 was filed after the mailing date of the Final Office Action on December 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8-11, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2019/0392781) in view of Shah et al. (US 2015/0130821).

As to claim 1, Hsu et al. disclose a method (Figure 4) comprising: in response to a comparison of a graphics intensity (e.g. comparison of type and/or complexity of applications, e.g. rendering frames thereof)(e.g. step 413, in response to switch command, where [0004] notes switching may be based on particular (e.g. more or less graphics intensive) applications, where each graphics processing units (GPUs) have different rendering and display capabilities, where one GPU may be switched to/selected to generate and deliver graphics data (e.g. frames of pixel data) when a gaming application that requires more complex and/or voluminous graphics processing capabilities is running on the electronic device, and the other GPU (e.g. the integrated GPU on CPU) may be switched to/selected to more efficiently generate and deliver graphics data (e.g. frames of pixel data) when an application does not produce large amounts of graphical content, such as a word processing application, is running on the electronic device), signaling (e.g. via a self-refresh state signal to enter self-refresh state), at a rendering device (e.g. multiplexer control unit (MCU) 324) of a processor ([0041] notes MCU 324 may be included within a processor, such as a main GPU 310(0)), a capture (e.g. at cache) and replay (e.g. continuously display) pixel data (e.g. frame of pixel data streamed) output from a first graphics processing unit (GPU) (e.g. from integrated graphics processing unit (iGPU) of central processing unit (CPU) 102 or one of GPU 310, e.g. GPU 310(0))(step 411 notes transmitting stream from default (current) processor, such as integrated graphics processing unit (iGPU) of central processing unit (CPU) 102 or one of GPU 310, e.g. GPU 310(0), [0054]; step 413 notes MCU 324 determines whether a switch command signal to switch the selected source for graphics data was received, [0055]; and if so, step 415 and [0056] note TCON 330 (of display device 110) receives a self-refresh state signal from MCU 324 to enter the self-refresh state, and when the TCON 330 enters the self-refresh state, TCON 330 caches the last frame of pixel data received from default (current) processor, e.g. iGPU of CPU 102 or GPU 310(0), in an internal memory or system memory, and drives LCD 340 to continuously display that last cached frame of pixel data); switching from outputting pixel data from the first GPU (e.g. iGPU of CPU 102 or GPU 310(0)) to outputting pixel data from a second GPU (e.g. GPU 310(N)) in response to the capture and replay of pixel data output from the first GPU (e.g. continuously displaying a last frame pixel data from iGPU of CPU 102 or GPU 310(0))(e.g. in response to entering/during self-refresh state which is when the last frame of pixel data cached is continuously displayed)(step 417 notes the selecting new processor to start streaming, [0057]; and step 419 and [0058] note memory controller switches multiplexer to stream of selected processor, where MCU 324 causes MUX 320 to switch the selected input stream from the input corresponding to the current processor to the input corresponding to the newly-selected processor, e.g. instead of transmitting a stream from iGPU of CPU 102, MUX 320 transmits the stream received from GPU 310 (additional steps 421 and 423 note shutting down non-selected processor from streaming, [0059]; and performing link training with TCON at selected processor, [0060]); and signaling (e.g. via a self-refresh state signal to exit self-refresh state) a display of the frame of pixel data (e.g. display of frames of pixel data) transmitted by the second GPU (e.g. GPU 310(N)) in response to a completion of the switching (e.g. in response to exiting the self-refresh state which denotes completion of switching)(step 425 and [0061] note TCON 330 receives a self-refresh state signal to exit the self-refresh state from MCU 324, and when TCON 330 exits from the self-refresh state, TCON 330 stops driving LCD 340 to continuously show the cached last frame stored in memory (frame from previously selected processor, e.g. iGPU of CPU 102 or GPU 310(0)) and begins displaying frames of pixel data included in the stream received from the newly-selected processor (frame from newly-selected processor, e.g. GPU 310(N))).

As noted above, Hsu et al. disclose each of its graphics processing units (GPUs) to have different rendering and display capabilities, where one GPU may be selected to generate and deliver graphics data (e.g. frames of pixel data) when a gaming application that requires more complex and/or voluminous graphics processing capabilities is running on the electronic device, and the other GPU (e.g. the integrated GPU on CPU) may be selected to more efficiently generate and deliver graphics data (e.g. frames of pixel data) when an application does not produce large amounts of graphical content, such as a word processing application, is running on the electronic device.  One of ordinary skill in the art may recognize that the type and/or complexity of applications, such as the gaming application and word processing application noted above, may correlate to the complexity and/or graphics intensity of the frames that are rendered, where gaming applications may involve rendering more complex frames than that of word processing applications.  Therefore, it may be considered Hsu et al. disclose “in response to a comparison of a graphics intensity, signaling, at a rendering device of a processor, a capture and replay pixel data output from a first graphics processing unit (GPU),” but do not explicitly disclose “in response to a comparison of a level of graphics intensity of a frame of pixel data to a graphics intensity threshold…”  

Shah et al. disclose in response to a comparison of a level of graphics intensity of a frame of pixel data (e.g. average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering indicating likelihood that the associated workload is bound for GPU 418 indicated by an average state-update/draw (SUPD) metric and/or an average quantity of texture calls per GL draw call per frame of rendering indicating that more textures are used to render a frame indicated by an average bind-texture/draw (BTPD) metric) to a graphics intensity threshold (e.g. the SUPD metric satisfies a threshold and/or the SUPD metric and the BTPD metric satisfy a threshold)…switching from outputting pixel data from a CPU (e.g. CPU 416) to outputting pixel data from a…GPU (e.g. GPU 418)(e.g. switching from non-gaming mode (utilizing CPU 416) to a gaming mode (utilizing GPU 418) for rendering the frame)([0037] thru [0042] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using an average state-update/draw (SUPD) metric, where the SUPD metric tracks an average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call and determine how many GL API calls are made before a particular triangle is drawn, where a higher average quantity of GL calls made per GL draw call per frame of rendering may indicate a higher likelihood that the associated workload is bound for GPU 418, the SUPD metric may then be compared to a threshold, and if it is determined the SUPD metric satisfies the threshold, gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD metric does not satisfy the threshold, gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame; [0043] thru [0049] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using the SUPD metric noted above and an average bind-texture/draw (BTPD) metric, where when a gaming application is executing on the computing device 410, the CPU 416 may look up multiple textures before CPU 416 issues a draw call and send it to GPU 418, e.g. a texture indicating one or more colors of a triangle, with multiple triangles determined for a frame, the BTPD metric dependent on the gaming workload and is bound to a given draw call, the BTPD metric may include tracking an average quantity of texture calls made per GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call, where a higher average quantity of texture calls per GL draw call per frame of rendering indicates that more textures are used to render a frame, the SUPD and BTPD metrics may then be compared to a threshold, and if it is determined the SUPD and BTPD metrics satisfy the threshold, the gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD and BTPD metrics do not satisfy the threshold, the gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hsu et al.’s system and method of switching between graphics processing units (GPUs) with Shah et al.’s gaming mode detector and method of detecting a gaming or non-gaming mode to appropriately switch/select a GPU according to the needs and requirements of the system, thus enhancing the performance of the system.

NOTE: Although Shah et al. describes its system and method of switching between a central processing unit (CPU) and a graphics processing unit (GPU), the modification of Hsu et al. with Shah et al. may render that the switching as described by Shah et al. may be performed amongst a plurality of GPUs as described by Hsu et al., where the system may switch to the second GPU when an application and/or workload, e.g. level of graphics intensity of a frame of pixel data, is graphics intensive (as described by Hsu et al. noted above and in the case when the gaming workload is heavy as described by Shah et al.).  Therefore, Hsu et al. modified with Shah et al. teach the limitations of the claim as recited as a whole.
 
As to claim 2, Hsu et al. modified with Shah et al. disclose disabling outputting pixel data from the first GPU (Hsu, e.g. iGPU of CPU 102 or GPU 310(0)) in response to the replay of pixel data output by the first GPU (Hsu, e.g. in response to entering/during self-refresh state which is when the last frame of pixel data cached is continuously displayed)(Hsu, Figure 4 and associated text notes after entering self-refresh state at step 415 (when TCON continuously displays last frame cached from previously selected processor, e.g. iGPU of CPU 102 or GPU 310(0)), selecting and switching to new processor to start streaming at steps 417 and 419, and shutting down streaming from the non-selected processor, e.g. iGPU of CPU 102 or GPU 310(0), at step 421, [0059]).

As to claim 8, Hsu et al. modified with Shah et al. disclose synchronizing a transmission of the frame of pixel data between the second GPU (Hsu, e.g. GPU 310(N)) and an internal timing of a display panel (Hsu, e.g. TCON 330 of display device 110)(Hsu, step 423, [0050], and [0060] note TCON 330 synchronizing with the newly-selected processor, e.g. GPU 310(N), that is delivering the graphics data by performing link-training with the newly-selected processor to tune equalization settings, e.g. timings).

As to claim 9, Hsu et al. disclose a method (Figure 4) comprising: outputting pixel data from a first graphics processing unit (GPU) of a processor (integrated graphics processing unit (iGPU) of central processing unit (CPU) 102); in response to a comparison of a graphics intensity (e.g. comparison of type and/or complexity of applications, e.g. rendering frames thereof)(e.g. step 413, in response to switch command, where [0004] notes switching may be based on particular (e.g. more or less graphics intensive) applications, where each graphics processing units (GPUs) have different rendering and display capabilities, where one GPU may be switched to/selected to generate and deliver graphics data (e.g. frames of pixel data) when a gaming application that requires more complex and/or voluminous graphics processing capabilities is running on the electronic device, and the other GPU (e.g. the integrated GPU on CPU) may be switched to/selected to more efficiently generate and deliver graphics data (e.g. frames of pixel data) when an application does not produce large amounts of graphical content, such as a word processing application, is running on the electronic device), signaling (e.g. via a self-refresh state signal to enter self-refresh state) a replay of pixel data (e.g. continuously display of frame of pixel data) output from the first GPU (iGPU of CPU 102)(step 413 notes MCU 324 determines whether a switch command signal to switch the selected source for graphics data was received, [0055]; and if so, step 415 and [0056] notes TCON 330 (of display device 110) receives a self-refresh state signal from MCU 324 to enter the self-refresh state, and when the TCON 330 enters the self-refresh state, TCON 330 drives LCD 340 to continuously display the last frame of pixel data that was previously cached within an internal memory of TCON 330 or system memory (e.g. streamed from default (current) processor)); disabling outputting pixel data from the first GPU (iGPU of CPU 102) in response to the replaying of pixel data output from the first GPU (e.g. in response to entering/during self-refresh state which is when the last frame of pixel data cached is continuously displayed)(step 421 notes shutting down non-selected processor from streaming, [0059]); switching to output pixel data from a second GPU (e.g. one of GPU 310)(step 417 notes the selecting new processor to start streaming, [0057]; and step 419 and [0058] notes memory controller switches multiplexer to stream of selected processor, where MCU 324 causes MUX 320 to switch the selected input stream from the input corresponding to the current processor to the input corresponding to the newly-selected processor, e.g. instead of transmitting a stream from iGPU of CPU 102, MUX 320 transmits the stream received from GPU 310; step 423 notes performing link training with TCON at selected processor, [0060]); and signaling (e.g. via a self-refresh state signal to exit self-refresh state) a display of the frame of pixel data (e.g. display of frames of pixel data) output from the second GPU (e.g. one of GPU 310) in response to the second GPU outputting pixel data (e.g. in response to exiting the self-refresh state which denotes completion of switching and output is from second GPU)(step 425 and [0061] note TCON 330 receives a self-refresh state signal to exit the self-refresh state from MCU 324, and when TCON 330 exits from the self-refresh state, TCON 330 stops driving LCD 340 to continuously show the cached last frame stored in memory (frame from previously selected processor, e.g. iGPU of CPU 102) and begins displaying frames of pixel data included in the stream received from the newly-selected processor (frame from newly-selected processor, e.g. GPU 310)).

As noted above, Hsu et al. disclose each of its graphics processing units (GPUs) to have different rendering and display capabilities, where one GPU may be selected to generate and deliver graphics data (e.g. frames of pixel data) when a gaming application that requires more complex and/or voluminous graphics processing capabilities is running on the electronic device, and the other GPU (e.g. the integrated GPU on CPU) may be selected to more efficiently generate and deliver graphics data (e.g. frames of pixel data) when an application does not produce large amounts of graphical content, such as a word processing application, is running on the electronic device.  One of ordinary skill in the art may recognize that the type and/or complexity of applications, such as the gaming application and word processing application noted above, may correlate to the complexity and/or graphics intensity of the frames that are rendered, where gaming applications may involve rendering more complex frames than that of word processing applications.  Therefore, it may be considered Hsu et al. disclose “in response to a comparison of a graphics intensity, signaling, at a rendering device of a processor, a capture and replay pixel data output from a first graphics processing unit (GPU),” but do not explicitly disclose “in response to a comparison of a level of graphics intensity of a frame of pixel data to a graphics intensity threshold…”  

Shah et al. disclose in response to a comparison of a level of graphics intensity of a frame of pixel data (e.g. average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering indicating likelihood that the associated workload is bound for GPU 418 indicated by an average state-update/draw (SUPD) metric and/or an average quantity of texture calls per GL draw call per frame of rendering indicating that more textures are used to render a frame indicated by an average bind-texture/draw (BTPD) metric) to a graphics intensity threshold (e.g. the SUPD metric satisfies a threshold and/or the SUPD metric and the BTPD metric satisfy a threshold)…switching from outputting pixel data from a CPU (e.g. CPU 416) to outputting pixel data from a…GPU (e.g. GPU 418)(e.g. switching from non-gaming mode (utilizing CPU 416) to a gaming mode (utilizing GPU 418) for rendering the frame)([0037] thru [0042] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using an average state-update/draw (SUPD) metric, where the SUPD metric tracks an average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call and determine how many GL API calls are made before a particular triangle is drawn, where a higher average quantity of GL calls made per GL draw call per frame of rendering may indicate a higher likelihood that the associated workload is bound for GPU 418, the SUPD metric may then be compared to a threshold, and if it is determined the SUPD metric satisfies the threshold, gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD metric does not satisfy the threshold, gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame; [0043] thru [0049] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using the SUPD metric noted above and an average bind-texture/draw (BTPD) metric, where when a gaming application is executing on the computing device 410, the CPU 416 may look up multiple textures before CPU 416 issues a draw call and send it to GPU 418, e.g. a texture indicating one or more colors of a triangle, with multiple triangles determined for a frame, the BTPD metric dependent on the gaming workload and is bound to a given draw call, the BTPD metric may include tracking an average quantity of texture calls made per GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call, where a higher average quantity of texture calls per GL draw call per frame of rendering indicates that more textures are used to render a frame, the SUPD and BTPD metrics may then be compared to a threshold, and if it is determined the SUPD and BTPD metrics satisfy the threshold, the gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD and BTPD metrics do not satisfy the threshold, the gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hsu et al.’s system and method of switching between graphics processing units (GPUs) with Shah et al.’s gaming mode detector and method of detecting a gaming or non-gaming mode to appropriately switch/select a GPU according to the needs and requirements of the system, thus enhancing the performance of the system.

NOTE: Although Shah et al. describes its system and method of switching between a central processing unit (CPU) and a graphics processing unit (GPU), the modification of Hsu et al. with Shah et al. may render that the switching as described by Shah et al. may be performed amongst a plurality of GPUs as described by Hsu et al., where the system may switch to the second GPU when an application and/or workload, e.g. level of graphics intensity of a frame of pixel data, is graphics intensive (as described by Hsu et al. noted above and in the case when the gaming workload is heavy as described by Shah et al.).  Therefore, Hsu et al. modified with Shah et al. teach the limitations of the claim as recited as a whole.

As to claim 10, Hsu et al. modified with Shah et al. disclose determining that a display panel (Hsu, e.g. TCON 330 of display device 110) is enabled to maintain a static image (Hsu, e.g. last frame cached from iGPU of CPU 102) while outputting pixel data from the first GPU (Hsu, iGPU of CPU 102) is disabled (Hsu, Figure 4 and associated text notes after entering self-refresh state at step 415 (when TCON continuously displays last frame cached from previously selected processor, e.g. iGPU of CPU 102 or GPU 310(0)), selecting and switching to new processor to start streaming at steps 417 and 419, and shutting down streaming from the non-selected processor, e.g. iGPU of CPU 102 or GPU 310(0) at step 421, [0059]).

As to claim 11, Hsu et al. modified with Shah et al. disclose signaling (Hsu, e.g. via a self-refresh state signal to enter self-refresh state) the replay of pixel data (Hsu, e.g. continuously display of the last frame of pixel data) output by the first GPU (Hsu, from iGPU of CPU 102) comprises: signaling (Hsu, e.g. via a self-refresh state signal to enter self-refresh state) a capture of pixel data output from the first GPU (Hsu, e.g. cache frame of pixel data from iGPU) at a frame buffer (Hsu, e.g. internal memory of TCON 330); and signaling (Hsu, e.g. via a self-refresh state signal to enter self-refresh state) a display of a static image of the captured pixel data in the frame buffer (Hsu, e.g. continuously display cached frame of pixel data)(Hsu, [0056] notes TCON 330 receives self-refresh state signal from MCU 324 to enter the self-refresh state, and when the TCON 330 enters the self-refresh state, TCON 330 caches the last frame of pixel data within an internal memory or system memory and drives LCD 340 to continuously display that last cached frame of pixel data).

As to claim 16, Hsu et al. modified with Shah et al. disclose the second GPU (Hsu, e.g. one of GPU 310) outputting pixel data is synchronized to a display panel output (Hsu, e.g. TCON 330 of display device 110)(Hsu, step 423, [0050], and [0060] note TCON 330 synchronizing with the newly-selected processor, e.g. GPU 310(N), that is delivering the graphics data by performing link-training with the newly-selected processor to tune equalization settings, e.g. timings).

As to claim 17, Hsu et al. disclose a device (Figure 3, computer system 100) comprising: a first graphics processing unit (GPU) (e.g. integrated graphics processing unit (iGPU) of CPU 102 (not explicitly illustrated) or one of GPU 310, e.g. GPU 310(0)); a second GPU (a different one of GPU 310, e.g. GPU 310(N)); and a control logic (multiplexer control unit (MCU) 324)  configured to switch between outputting pixel data to a display panel (display device 110 including timing controller (TCON) 330 and liquid crystal display (LCD) 340) from the first GPU (e.g. iGPU or GPU 310(0)) and the second GPU (e.g. GPU 310(N))([0035] notes MCU 324 sends multiple control signals to multiplexer (MUX) 320 and TCON 330 to dynamically switch from a current processor acting as a source of graphics data to a newly-selected processor to serve as a source for graphics data); wherein in response to a comparison of a graphics intensity (e.g. comparison of type and/or complexity of applications, e.g. rendering frames thereof)(e.g. step 413, in response to switch command, where [0004] notes switching may be based on particular (e.g. more or less graphics intensive) applications, where each graphics processing units (GPUs) have different rendering and display capabilities, where one GPU may be switched to/selected to generate and deliver graphics data (e.g. frames of pixel data) when a gaming application that requires more complex and/or voluminous graphics processing capabilities is running on the electronic device, and the other GPU (e.g. the integrated GPU on CPU) may be switched to/selected to more efficiently generate and deliver graphics data (e.g. frames of pixel data) when an application does not produce large amounts of graphical content, such as a word processing application, is running on the electronic device), the first GPU (e.g. iGPU or GPU 310(0) utilizing MCU 324, where [0041] notes MCU may be included within a processor, such as a main GPU 310(0)) is configured to signal (e.g. via a self-refresh state signal to enter self-refresh state) the display panel (e.g. TCON 330 of display device 110) to replay pixel data (e.g. continuously display frame of pixel data) output from the first GPU (e.g. output from iGPU of CPU 102 or GPU 310(0)) in response to detecting that the device (computer system 100) will switch from outputting pixel data to the display panel (display device 110) from the first GPU (e.g. iGPU of CPU 102 or GPU 310(0)) to outputting pixel data to the display panel (display device 110) from the second GPU (e.g. GPU 310(N))(e.g. in response to receiving and determining switch command signal to switch the selected source)(step 413 notes MCU 324 determines whether a switch command signal to switch the selected source for graphics data was received, [0055]; and if so, step 415 and [0056] notes TCON 330 (of display device 110) receives a self-refresh state signal from MCU 324 to enter the self-refresh state, and when the TCON 330 enters the self-refresh state, TCON 330 drives LCD 340 to continuously display the last frame of pixel data that was previously cached within an internal memory of TCON 330 or system memory (e.g. streamed from default (current) processor)); and the second GPU (e.g. GPU 310(N) utilizing MCU 324, where [0041] notes MCU may be included within a processor, thus obvious may be included in any one of GPU 310) is configured to signal (e.g. via a self-refresh state signal to exit self-refresh state) the display panel (e.g. TCON 330 of display device 110) to display the frame of pixel data output from the second GPU (e.g. GPU 310(N)) in response to the second GPU (e.g. GPU 310(N)) outputting pixel data (e.g. in response to exiting the self-refresh state which denotes completion of switching and output is from second GPU)(step 425 and [0061] notes TCON 330 receives a self-refresh state signal to exit the self-refresh state from MCU 324, and when TCON 330 exits from the self-refresh state, TCON 330 stops driving LCD 340 to continuously show the cached last frame stored in memory (frame from previously selected processor, e.g. iGPU of CPU 102 or GPU 310(0)) and begins displaying frames of pixel data included in the stream received from the newly-selected processor (frame from newly-selected processor, e.g. GPU 310(N))).

As noted above, Hsu et al. disclose each of its graphics processing units (GPUs) to have different rendering and display capabilities, where one GPU may be selected to generate and deliver graphics data (e.g. frames of pixel data) when a gaming application that requires more complex and/or voluminous graphics processing capabilities is running on the electronic device, and the other GPU (e.g. the integrated GPU on CPU) may be selected to more efficiently generate and deliver graphics data (e.g. frames of pixel data) when an application does not produce large amounts of graphical content, such as a word processing application, is running on the electronic device.  One of ordinary skill in the art may recognize that the type and/or complexity of applications, such as the gaming application and word processing application noted above, may correlate to the complexity and/or graphics intensity of the frames that are rendered, where gaming applications may involve rendering more complex frames than that of word processing applications.  Therefore, it may be considered Hsu et al. disclose “in response to a comparison of a graphics intensity, signaling, at a rendering device of a processor, a capture and replay pixel data output from a first graphics processing unit (GPU),” but do not explicitly disclose “in response to a comparison of a level of graphics intensity of a frame of pixel data to a graphics intensity threshold…”  

Shah et al. disclose in response to a comparison of a level of graphics intensity of a frame of pixel data (e.g. average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering indicating likelihood that the associated workload is bound for GPU 418 indicated by an average state-update/draw (SUPD) metric and/or an average quantity of texture calls per GL draw call per frame of rendering indicating that more textures are used to render a frame indicated by an average bind-texture/draw (BTPD) metric) to a graphics intensity threshold (e.g. the SUPD metric satisfies a threshold and/or the SUPD metric and the BTPD metric satisfy a threshold)…switching from outputting pixel data from a CPU (e.g. CPU 416) to outputting pixel data from a…GPU (e.g. GPU 418)(e.g. switching from non-gaming mode (utilizing CPU 416) to a gaming mode (utilizing GPU 418) for rendering the frame)([0037] thru [0042] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using an average state-update/draw (SUPD) metric, where the SUPD metric tracks an average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call and determine how many GL API calls are made before a particular triangle is drawn, where a higher average quantity of GL calls made per GL draw call per frame of rendering may indicate a higher likelihood that the associated workload is bound for GPU 418, the SUPD metric may then be compared to a threshold, and if it is determined the SUPD metric satisfies the threshold, gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD metric does not satisfy the threshold, gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame; [0043] thru [0049] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using the SUPD metric noted above and an average bind-texture/draw (BTPD) metric, where when a gaming application is executing on the computing device 410, the CPU 416 may look up multiple textures before CPU 416 issues a draw call and send it to GPU 418, e.g. a texture indicating one or more colors of a triangle, with multiple triangles determined for a frame, the BTPD metric dependent on the gaming workload and is bound to a given draw call, the BTPD metric may include tracking an average quantity of texture calls made per GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call, where a higher average quantity of texture calls per GL draw call per frame of rendering indicates that more textures are used to render a frame, the SUPD and BTPD metrics may then be compared to a threshold, and if it is determined the SUPD and BTPD metrics satisfy the threshold, the gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD and BTPD metrics do not satisfy the threshold, the gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hsu et al.’s system and method of switching between graphics processing units (GPUs) with Shah et al.’s gaming mode detector and method of detecting a gaming or non-gaming mode to appropriately switch/select a GPU according to the needs and requirements of the system, thus enhancing the performance of the system.

NOTE: Although Shah et al. describes its system and method of switching between a central processing unit (CPU) and a graphics processing unit (GPU), the modification of Hsu et al. with Shah et al. may render that the switching as described by Shah et al. may be performed amongst a plurality of GPUs as described by Hsu et al., where the system may switch to the second GPU when an application and/or workload, e.g. level of graphics intensity of a frame of pixel data, is graphics intensive (as described by Hsu et al. noted above and in the case when the gaming workload is heavy as described by Shah et al.).  Therefore, Hsu et al. modified with Shah et al. teach the limitations of the claim as recited as a whole.

As to claim 18, Hsu et al. modified with Shah et al. disclose the first GPU (Hsu, e.g. iGPU of CPU 102 or GPU 310(0)) is further configured to: disable outputting pixel data in response to the display panel (Hsu, e.g. TCON 330 of display device 110) capturing (Hsu, e.g. caching) and replaying (Hsu, e.g. continuously displaying) pixel data output by the first GPU (Hsu, e.g. frame of pixel data output from iGPU of CPU 102 of GPU 310(0))(Hsu, Figure 4 and associated text notes after entering self-refresh state at step 415 (when TCON continuously displays last frame cached from previously selected processor, e.g. iGPU of CPU 102 or GPU 310(0)), selecting and switching to new processor to start streaming at steps 417 and 419, and shutting down streaming from the non-selected processor, e.g. iGPU of CPU 102 or GPU 310(0)at step 421, [0059]).

As to claim 19, Hsu et al. modified with Shah et al. disclose wherein, in response to receiving an indication that the control logic (Hsu, MCU 324) will switch from outputting pixel data to the display panel from the first GPU (Hsu, e.g. iGPU or GPU 310(0)) to outputting pixel data to the display panel from the second GPU (Hsu, e.g. GPU 310(N))(Hsu, e.g. after MCU 324 receives switch command signal from a processor to switch processors), the first GPU (Hsu, e.g. iGPU or GPU 310(0)) is further configured to: signal (Hsu, e.g. via a self-refresh state signal to enter self-refresh state) the display panel (Hsu, e.g. TCON 330 of display device 110) to capture (Hsu, e.g. cache) pixel data output from the first GPU (Hsu, e.g. frame of pixel data output from iGPU of CPU 102 or GPU 310(0)) at a frame buffer (Hsu, e.g. internal memory of TCON 330); and signal (Hsu, e.g. via a self-refresh state signal to enter self-refresh state) the display panel (Hsu, e.g. TCON 330 of display device 110) to replay the captured pixel data in the frame buffer (Hsu, e.g. continuously display cached frame of pixel data)(Hsu, [0056] notes TCON 330 receives self-refresh state signal from MCU 324 to enter the self-refresh state, and when the TCON 330 enters the self-refresh state, TCON 330 caches the last frame of pixel data within an internal memory or system memory and drives LCD 340 to continuously display that last cached frame of pixel data).

As to claim 20, Hsu et al. modified with Shah et al. disclose in response to the second GPU (Hsu, e.g. GPU 310(N)) outputting pixel data (Hsu, e.g. outputting pixel data), the second GPU (Hsu, e.g. MCU 324 of GPU 310(N)) is further configured to: signal (Hsu, e.g. via self-refresh state signal to exit self-refresh state) the display panel (Hsu, e.g. TCON 330 of display device 110) to power on to a ready state to accept input from the device (Hsu, computer system 100) via an interconnect (Hsu, e.g. communications path 312(N) and further to communications path 332)(Hsu, [0061] notes TCON 330 receives a self-refresh state signal from MCU 324 which causes the TCON to exit self-refresh state, e.g. to stop displaying cached pixel data and to start receiving (“power on to a ready state to accept input”) from the newly-selected processor, e.g. GPU 310(N)); and output pixel data to the display panel (Hsu, e.g. display device 110)(Hsu,  [0061] notes upon exiting self-refresh state, TCON 330 drives LCD 340 to display frames of pixel data included in the stream received from the newly-selected processor, e.g. GPU 310(N)).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2019/0392781) in view of Shah et al. (US 2015/0130821) as applied to claim 1 above, and further in view of Qiu et al. (US 2020/0043440), evidenced by Karivaradaswamy (US 2019/0356897).

As to claim 3, Hsu et al. modified with Shah et al. disclose signaling (Hsu, e.g. TCON 330 of display device 110) the capture (Hsu, e.g. cache) and replay (Hsu, e.g. continuously display) of pixel data output by the first GPU (Hsu, e.g. last cached frame from iGPU of CPU 102 or GPU 310(0))(Hsu, e.g. via a self-refresh state signal to enter self-refresh state) comprises: signaling (Hsu, e.g. via the self-refresh state signal to enter self-refresh state) the capture of pixel data output by the first GPU (Hsu, e.g. continuously display cached frame of pixel data output from iGPU)(Hsu, [0056] notes TCON 330 receives self-refresh state signal from MCU 324 to enter the self-refresh state, and when the TCON 330 enters the self-refresh state, TCON 330 caches the last frame of pixel data within an internal memory or system memory and drives LCD 340 to continuously display that last cached frame of pixel data); and signaling (e.g. via a self-refresh state signal to enter self-refresh state) a display of a static image from captured pixel data output by the first GPU (Hsu, e.g. continuously display cached frame of pixel data output from iGPU)(Hsu, [0056] notes TCON 330 receives self-refresh state signal from MCU 324 to enter the self-refresh state, and when the TCON 330 enters the self-refresh state, TCON 330 caches the last frame of pixel data within an internal memory or system memory and drives LCD 340 to continuously display that last cached frame of pixel data), but do not disclose, but Qiu et al. disclose signaling, in metadata of the pixel data ([0047] notes source control circuitry communicates an image data frame, including metadata (“METADATA 0”) and frame data (“FRAME 0”) to the sink device, [0049] further notes source control circuitry communicating a frame including frame header, which includes one or more field that include information and/or data indicative of ENABLING a PSR (panel self-refresh) mode).  As noted, Qiu et al. disclose a frame to include both metadata and frame data, where the frame header includes information and/or data indicative of enabling the PSR mode.  NOTE: A frame is known to consist of pixel data.  Further, Karivaradaswamy discloses its frame includes a header storing metadata associated with the frame and frame data including the captured video data of the frame ([0022]).  Thus, it is obvious that the frame header of Qiu et al. for enabling the PSR mode may be stored as metadata as noted by Karivaradaswamy.

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Hsu et al. modified with Shah et al.’s method of signaling the display device with Qiu et al.’s method of including metadata within the frame to indicate control information as means of providing specific information about the frame and frame handling between devices.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2019/0392781) in view of Shah et al. (US 2015/0130821) as applied to claims 1 and 9 above, and further in view of Wyatt et al. (US 2012/0206461).

As to claim 4, Hsu et al. modified with Shah et al. disclose a link (Hsu, e.g. communications paths 322 or 312(0)) between the rendering device (Hsu, e.g. iGPU of CPU 102 or GPU 310(0)) and a display panel (Hsu, display device 110), and further disclose powering down the first GPU while switching from outputting pixel data from the first GPU (Hsu, e.g. integrated graphics processing unit (iGPU) of central processing unit (CPU) 102 or one of GPU 310) to outputting pixel data (Hsu, display device 110) from the second GPU (Hsu, a different one of GPU 310, e.g. GPU 310(N))(Hsu, step 421 and [0059] notes shutting down the processor no longer selected for streaming in response to switching between processors), but do not disclose, but Wyatt et al. disclose powering down a link (Figure 2A, communication path 280) between the rendering device (Figure 2A, GPU 240 of parallel processing subsystem 112) and a display panel (Figure 2A, display device 110)([0069] notes when in panel self-refresh mode where TCON 210 drives the LCD device 216 with cache pixel data from frame buffers 224, GPU 240 and communications path 280 may be placed in a power savings mode).  

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Hsu et al. modified with Shah et al.’s disabling a processor, e.g. GPU, no longer selected for streaming while switching between GPUs with Wyatt et al.’s method of also disabling the communications path (link) between the no longer selected processor and the display device to further reduce power consumption of the computer system as the communications path is no longer in use ([0069] of Wyatt).

As to claim 12, Hsu et al. modified with Shah et al. disclose a link (Hsu, e.g. communications paths 322 or 312(0)) between the rendering device (Hsu, e.g. iGPU of CPU 102 or GPU 310(0)) and a display panel (Hsu, display device 110), and further disclose powering down the first GPU while switching from outputting pixel data from the first GPU (Hsu, e.g. iGPU of CPU 102) to outputting pixel data from the second GPU (Hsu, one of GPU 310)(Hsu, step 421 and [0059] notes shutting down the processor no longer selected for streaming in response to switching between processors), but do not disclose, but Wyatt et al. disclose powering down a link (Figure 2A, communication path 280) between the rendering device (Figure 2A, GPU 240 of parallel processing subsystem 112) and a display panel (Figure 2A, display device 110)([0069] notes when in panel self-refresh mode where TCON 210 drives the LCD device 216 with cache pixel data from frame buffers 224, GPU 240 and communications path 280 may be placed in a power savings mode).  

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Hsu et al. modified with Shah et al.’s disabling a processor, e.g. GPU, no longer selected for streaming while switching between GPUs with Wyatt et al.’s method of also disabling the communications path (link) between the no longer selected processor and the display device to further reduce power consumption of the computer system as the communications path is no longer in use ([0069] of Wyatt).

Claims 5-7, 13-15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2019/0392781) in view of Shah et al. (US 2015/0130821) as applied to claims 1, 9, and 17 above, and further in view of Hendry et al. (US 7,698,579).

As to claim 5, Hsu et al. modified with Shah et al. disclose selecting, at a control logic (Hsu, e.g. multiplexer control unit (MCU) 324) of the processor (Hsu, [0041] notes MCU may be included within a processor, such as a main GPU 310(0)), the first GPU (Hsu, e.g. iGPU of CPU 102 or GPU 310(0)) or the second GPU (Hsu, e.g. GPU 310(N)) to output the frame of pixel data (e.g. Hsu frame of pixel data) based on at least one of the level of graphics intensity of the frame of pixel data and an amount of battery power of the processor (e.g. Hsu, frames of pixel data correspond to a gaming application or non-gaming application; modified with Shah, e.g. average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering indicating likelihood that the associated workload is bound for GPU 418 indicated by an average state-update/draw (SUPD) metric and/or an average quantity of texture calls per GL draw call per frame of rendering indicating that more textures are used to render a frame indicated by an average bind-texture/draw (BTPD) metric)(Hsu, [0004] notes of a CPU (e.g. with iGPU) and GPU (e.g. discrete GPU) has different capabilities and attributes, such as differing rendering and display scan out capabilities, which makes one of these sources preferable for generating and delivering graphics data for display, depending on which application is running on the electronic device, e.g. a discrete GPU may be selected to generate and deliver the graphics data when a gaming application requires more complex and/or voluminous graphics processing capabilities, and a CPU with an integrated GPU may be selected to generate and deliver graphics data when an application does not produce large amounts of graphical content; modified with Shah, [0037] thru [0053] notes gaming mode detector 412 using an average state-update/draw (SUPD) metric to detect a gaming workload on the computing device 410 by further determining if an average quantity of GL calls made per GL draw call per frame of rendering indicates a higher likelihood that the associated workload is bound for GPU 418, or gaming mode detector 412 using the SUPD metric and an average bind-texture/draw (BTPD) metric to detect a gaming workload on computing device 410 by further determining if an average quantity of texture calls per GL draw call per frame of rendering indicates that more textures are used to render a frame, and based on the SUPD and/or BTPD metrics, gaming mode detector 412 may switch computing device 410 from a non-gaming mode to a gaming mode based on a single rendered frame, and vice versa), wherein signaling the capture and replay of pixel data output by the first GPU (Hsu, e.g. cache and continuously display of last frame of pixel data output from iGPU) is further in response to selecting the second GPU to output the frame of pixel data (Hsu, e.g. selecting GPU 310 (N) to output frames of pixel data)(Hsu, [0055] notes MCU 324 receives a switch command signal from a processor to switch the source that is selected by MUX 320 and proceeding with process 400 to switch processors, see additional text of Figure 4), but do not disclose, but Hendry et al. disclose selecting, at a control logic of the processor (e.g. graphics driver), the first GPU (graphical processor 116-1 of integrated circuit 114-1) or the second GPU (graphical processor 116-2) to output the frame of pixel data based on at least one of a graphics intensity of the frame of pixel data (e.g. level of graphics processing activity) and an amount of battery power of the processor (e.g. power condition)(column 6, lines 5-22 notes the change in the GPU configuration of the computer system 100 may be based on an operating condition of the computer system 100, e.g. the operating condition may include a power condition, such as the availability of AC power or the stored energy remaining in the battery, or the operating condition may include a level of graphics processing activity).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Hsu et al. modified with Shah et al.’s method of switching between processors to be based on different performance and power characteristics of each of the processors including battery power to efficiently switch between processors based on their characteristics and the needs of the system, thus further enhancing the overall performance of the system. 

As to claim 6, Hsu et al. modified with Shah et al. and Hendry et al. disclose the comparison of the level of graphics intensity of the frame of pixel data (e.g. average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering indicating likelihood that the associated workload is bound for GPU 418 indicated by an average state-update/draw (SUPD) metric and/or an average quantity of texture calls per GL draw call per frame of rendering indicating that more textures are used to render a frame indicated by an average bind-texture/draw (BTPD) metric) to the graphics intensity threshold (e.g. the SUPD metric satisfies a threshold and/or the SUPD metric and the BTPD metric satisfy a threshold) indicates the graphics intensity of the frame of pixel data exceeds the graphics intensity threshold (e.g. SUPD and/or BTPD metrics satisfy a threshold indicating a gaming workload, e.g. a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied)(modified with Shah, [0037] thru [0042] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using an average state-update/draw (SUPD) metric, where the SUPD metric tracks an average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call and determine how many GL API calls are made before a particular triangle is drawn, where a higher average quantity of GL calls made per GL draw call per frame of rendering may indicate a higher likelihood that the associated workload is bound for GPU 418, the SUPD metric may then be compared to a threshold, and if it is determined the SUPD metric satisfies the threshold, gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD metric does not satisfy the threshold, gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame; [0043] thru [0049] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using the SUPD metric noted above and an average bind-texture/draw (BTPD) metric, where when a gaming application is executing on the computing device 410, the CPU 416 may look up multiple textures before CPU 416 issues a draw call and send it to GPU 418, e.g. a texture indicating one or more colors of a triangle, with multiple triangles determined for a frame, the BTPD metric dependent on the gaming workload and is bound to a given draw call, the BTPD metric may include tracking an average quantity of texture calls made per GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call, where a higher average quantity of texture calls per GL draw call per frame of rendering indicates that more textures are used to render a frame, the SUPD and BTPD metrics may then be compared to a threshold, and if it is determined the SUPD and BTPD metrics satisfy the threshold, the gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD and BTPD metrics do not satisfy the threshold, the gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame) and wherein the second GPU is a higher performance GPU than the first GPU (Hsu, [0004] notes of a CPU (e.g. with iGPU) and GPU (e.g. discrete GPU) has different capabilities and attributes, such as differing rendering and display scan out capabilities; further modified with Hendry, column 5, lines 27-41 notes GPUs 116 have different operating characteristics, e.g. GPU 116-1 has a lower power and speed than GPU 116-2 and/or GPU 116-1 may consume 3-6W and GPU 116-2 may consume 20W, thus GPU 116-2 is higher performance than GPU 116-1).  PLEASE NOTE: The Examiner interprets the first GPU as the integrated GPU (iGPU) of CPU 102 or GPU 310(0) and the second GPU as a different one of GPU 310, such as GPU 310(N) of Hsu and the first GPU as graphical processor 116-1 of integrated circuit 114-1 and the second GPU as graphical processor 116-2 of Hendry.  As disclosed by Hsu et al. and Hendry et al., the iGPU typically has lower performance capabilities than that of a discrete GPU, thus the first GPU is a lower performance GPU than the second GPU rather than a higher performance GPU.  However, the Examiner interprets the first GPU as the iGPU of CPU 102 (and graphical processor 116-1 of Hendry) and the second GPU as one of GPU 310 (and graphical processor 116-2 of Hendry) for exemplary purposes, thus should be understood that the two may be interchanged, e.g. the first GPU may be one of GPU 310, e.g. GPU 310(N) (or graphical processor 116-2 of Hendry) and the second GPU may be iGPU of CPU 102 (or graphical processor 116-1 of Hendry).  Therefore, the first GPU may be a higher performance GPU than the second GPU when the first GPU may be one of GPU 310, e.g. GPU 310(N) (or graphical processor 116-2 of Hendry) and the second GPU may be iGPU of CPU 102 (or graphical processor 116-1 of Hendry).

As to claim 7, Hsu et al. modified with Shah et al. and Hendry et al. disclose the comparison of the level of graphics intensity of the frame of pixel data (e.g. average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering indicating likelihood that the associated workload is bound for GPU 418 indicated by an average state-update/draw (SUPD) metric and/or an average quantity of texture calls per GL draw call per frame of rendering indicating that more textures are used to render a frame indicated by an average bind-texture/draw (BTPD) metric) to the graphics intensity threshold (e.g. the SUPD metric satisfies a threshold and/or the SUPD metric and the BTPD metric satisfy a threshold) indicates the graphics intensity of the frame of pixel data is less than the graphics intensity threshold (e.g. SUPD and/or BTPD metrics do not satisfy a threshold indicating a gaming workload, thus indicating a non-gaming workload)(modified with Shah, [0037] thru [0042] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using an average state-update/draw (SUPD) metric, where the SUPD metric tracks an average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call and determine how many GL API calls are made before a particular triangle is drawn, where a higher average quantity of GL calls made per GL draw call per frame of rendering may indicate a higher likelihood that the associated workload is bound for GPU 418, the SUPD metric may then be compared to a threshold, and if it is determined the SUPD metric satisfies the threshold, gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD metric does not satisfy the threshold, gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame; [0043] thru [0049] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using the SUPD metric noted above and an average bind-texture/draw (BTPD) metric, where when a gaming application is executing on the computing device 410, the CPU 416 may look up multiple textures before CPU 416 issues a draw call and send it to GPU 418, e.g. a texture indicating one or more colors of a triangle, with multiple triangles determined for a frame, the BTPD metric dependent on the gaming workload and is bound to a given draw call, the BTPD metric may include tracking an average quantity of texture calls made per GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call, where a higher average quantity of texture calls per GL draw call per frame of rendering indicates that more textures are used to render a frame, the SUPD and BTPD metrics may then be compared to a threshold, and if it is determined the SUPD and BTPD metrics satisfy the threshold, the gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD and BTPD metrics do not satisfy the threshold, the gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame) and wherein the second GPU is a lower performance GPU than the first GPU (Hsu, [0004] notes of a CPU (e.g. with iGPU) and GPU (e.g. discrete GPU) has different capabilities and attributes, such as differing rendering and display scan out capabilities; further modified with Hendry, column 5, lines 27-41 notes GPUs 116 have different operating characteristics, e.g. GPU 116-1 has a lower power and speed than GPU 116-2 and/or GPU 116-1 may consume 3-6W and GPU 116-2 may consume 20W, please see additional NOTE for claim 6 above).  

As to claim 13, Hsu et al. modified with Shah et al. disclose selecting, at a control logic (Hsu, e.g. multiplexer control unit (MCU) 324) of the processor (Hsu, [0041] notes MCU may be included within a processor, such as a main GPU 310(0)), the first GPU (Hsu, iGPU of CPU 102) or the second GPU (Hsu, e.g. one of GPU 310) to output the frame of pixel data based on at least one of a graphics intensity of the frame of pixel data and a battery power of the processor (e.g. Hsu, frames of pixel data correspond to a gaming application or non-gaming application; modified with Shah, e.g. average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering indicating likelihood that the associated workload is bound for GPU 418 indicated by an average state-update/draw (SUPD) metric and/or an average quantity of texture calls per GL draw call per frame of rendering indicating that more textures are used to render a frame indicated by an average bind-texture/draw (BTPD) metric)(Hsu, [0004] notes of a CPU (e.g. with iGPU) and GPU (e.g. discrete GPU) has different capabilities and attributes, such as differing rendering and display scan out capabilities, which makes one of these sources preferable for generating and delivering graphics data for display, depending on which application is running on the electronic device, e.g. a discrete GPU may be selected to generate and deliver the graphics data when a gaming application requires more complex and/or voluminous graphics processing capabilities, and a CPU with an integrated GPU may be selected to generate and deliver graphics data when an application does not produce large amounts of graphical content, [0055] notes MCU 324 receives a switch command signal from a processor to switch the source that is selected by MUX 320 and proceeding with process 400 to switch processors, see additional text of Figure 4; modified with Shah, [0037] thru [0053] notes gaming mode detector 412 using an average state-update/draw (SUPD) metric to detect a gaming workload on the computing device 410 by further determining if an average quantity of GL calls made per GL draw call per frame of rendering indicates a higher likelihood that the associated workload is bound for GPU 418, or gaming mode detector 412 using the SUPD metric and an average bind-texture/draw (BTPD) metric to detect a gaming workload on the computing device 410 by further determining if an average quantity of texture calls per GL draw call per frame of rendering indicates that more textures are used to render a frame, and based on the SUPD and/or BTPD metrics, gaming mode detector 412 may switch computing device 410 from a non-gaming mode to a gaming mode based on a single rendered frame, and vice versa), but do not disclose, but Hendry et al. disclose selecting, at a control logic of the processor (e.g. graphics driver), the first GPU (graphical processor 116-1 of integrated circuit 114-1) or the second GPU (graphical processor 116-2) to output the frame of pixel data based on at least one of a graphics intensity of the frame of pixel data (e.g. level of graphics processing activity) and a battery power of the processor (e.g. power condition)(column 6, lines 5-22 notes the change in the GPU configuration of the computer system 100 may be based on an operating condition of the computer system 100, e.g. the operating condition may include a power condition, such as the availability of AC power or the stored energy remaining in the battery, or the operating condition may include a level of graphics processing activity).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Hsu et al. modified with Shah et al.’s method of switching between processors to be based on different performance and power characteristics of each of the processors including battery power to efficiently switch between processors based on their characteristics and the needs of the system, thus further enhancing the overall performance of the system. 

As to claim 14, Hsu et al. modified with Shah et al. and Hendry et al. disclose the comparison of the level of graphics intensity of the frame of pixel data (e.g. average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering indicating likelihood that the associated workload is bound for GPU 418 indicated by an average state-update/draw (SUPD) metric and/or an average quantity of texture calls per GL draw call per frame of rendering indicating that more textures are used to render a frame indicated by an average bind-texture/draw (BTPD) metric) to the graphics intensity threshold (e.g. the SUPD metric satisfies a threshold and/or the SUPD metric and the BTPD metric satisfy a threshold) indicates the graphics intensity of the frame of pixel data exceeds the graphics intensity threshold (e.g. SUPD and/or BTPD metrics satisfy a threshold indicating a gaming workload, e.g. a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied)(modified with Shah, [0037] thru [0042] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using an average state-update/draw (SUPD) metric, where the SUPD metric tracks an average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call and determine how many GL API calls are made before a particular triangle is drawn, where a higher average quantity of GL calls made per GL draw call per frame of rendering may indicate a higher likelihood that the associated workload is bound for GPU 418, the SUPD metric may then be compared to a threshold, and if it is determined the SUPD metric satisfies the threshold, gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD metric does not satisfy the threshold, gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame; [0043] thru [0049] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using the SUPD metric noted above and an average bind-texture/draw (BTPD) metric, where when a gaming application is executing on the computing device 410, the CPU 416 may look up multiple textures before CPU 416 issues a draw call and send it to GPU 418, e.g. a texture indicating one or more colors of a triangle, with multiple triangles determined for a frame, the BTPD metric dependent on the gaming workload and is bound to a given draw call, the BTPD metric may include tracking an average quantity of texture calls made per GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call, where a higher average quantity of texture calls per GL draw call per frame of rendering indicates that more textures are used to render a frame, the SUPD and BTPD metrics may then be compared to a threshold, and if it is determined the SUPD and BTPD metrics satisfy the threshold, the gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD and BTPD metrics do not satisfy the threshold, the gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame) and wherein the second GPU is a higher performance GPU than the first GPU (Hsu, [0004] notes of a CPU (e.g. with iGPU) and GPU (e.g. discrete GPU) has different capabilities and attributes, such as differing rendering and display scan out capabilities; modified with Hendry, column 5, lines 27-41 notes GPUs 116 have different operating characteristics, e.g. GPU 116-1 has a lower power and speed than GPU 116-2 and/or GPU 116-1 may consume 3-6W and GPU 116-2 may consume 20W, thus GPU 116-2 is higher performance than GPU 116-1).  PLEASE NOTE: The Examiner interprets the first GPU as the integrated GPU (iGPU) of CPU 102 or GPU 310(0) and the second GPU as a different one of GPU 310, such as GPU 310(N) of Hsu and the first GPU as graphical processor 116-1 of integrated circuit 114-1 and the second GPU as graphical processor 116-2 of Hendry.  As disclosed by Hsu et al. and Hendry et al., the iGPU typically has lower performance capabilities than that of a discrete GPU, thus the first GPU is a lower performance GPU than the second GPU rather than a higher performance GPU.  However, the Examiner interprets the first GPU as the iGPU of CPU 102 (and graphical processor 116-1 of Hendry) and the second GPU as one of GPU 310 (and graphical processor 116-2 of Hendry) for exemplary purposes, thus should be understood that the two may be interchanged, e.g. the first GPU may be one of GPU 310, e.g. GPU 310(N) (or graphical processor 116-2 of Hendry) and the second GPU may be iGPU of CPU 102 (or graphical processor 116-1 of Hendry).  Therefore, the first GPU may be a higher performance GPU than the second GPU when the first GPU may be one of GPU 310, e.g. GPU 310(N) (or graphical processor 116-2 of Hendry) and the second GPU may be iGPU of CPU 102 (or graphical processor 116-1 of Hendry).

As to claim 15, Hsu et al. modified with Shah et al. and Hendry et al. disclose the comparison of the level of graphics intensity of the frame of pixel data (e.g. average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering indicating likelihood that the associated workload is bound for GPU 418 indicated by an average state-update/draw (SUPD) metric and/or an average quantity of texture calls per GL draw call per frame of rendering indicating that more textures are used to render a frame indicated by an average bind-texture/draw (BTPD) metric) to the graphics intensity threshold (e.g. the SUPD metric satisfies a threshold and/or the SUPD metric and the BTPD metric satisfy a threshold) indicates the graphics intensity of the frame of pixel data is less than the graphics intensity threshold (e.g. SUPD and/or BTPD metrics do not satisfy a threshold indicating a gaming workload, thus indicates a non-gaming workload)(modified with Shah, [0037] thru [0042] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using an average state-update/draw (SUPD) metric, where the SUPD metric tracks an average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call and determine how many GL API calls are made before a particular triangle is drawn, where a higher average quantity of GL calls made per GL draw call per frame of rendering may indicate a higher likelihood that the associated workload is bound for GPU 418, the SUPD metric may then be compared to a threshold, and if it is determined the SUPD metric satisfies the threshold, gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD metric does not satisfy the threshold, gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame; [0043] thru [0049] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using the SUPD metric noted above and an average bind-texture/draw (BTPD) metric, where when a gaming application is executing on the computing device 410, the CPU 416 may look up multiple textures before CPU 416 issues a draw call and send it to GPU 418, e.g. a texture indicating one or more colors of a triangle, with multiple triangles determined for a frame, the BTPD metric dependent on the gaming workload and is bound to a given draw call, the BTPD metric may include tracking an average quantity of texture calls made per GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call, where a higher average quantity of texture calls per GL draw call per frame of rendering indicates that more textures are used to render a frame, the SUPD and BTPD metrics may then be compared to a threshold, and if it is determined the SUPD and BTPD metrics satisfy the threshold, the gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD and BTPD metrics do not satisfy the threshold, the gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame) and wherein the second GPU is a lower performance GPU than the first GPU (Hsu, [0004] notes of a CPU (e.g. with iGPU) and GPU (e.g. discrete GPU) has different capabilities and attributes, such as differing rendering and display scan out capabilities; further modified with Hendry, column 5, lines 27-41 notes GPUs 116 have different operating characteristics, e.g. GPU 116-1 has a lower power and speed than GPU 116-2 and/or GPU 116-1 may consume 3-6W and GPU 116-2 may consume 20W, please see additional NOTE for claim 14 above).

As to claim 21, Hsu et al. modified with Shah et al. disclose the control logic (Hsu, MCU 324) is configured to select the first GPU (Hsu, e.g. iGPU of CPU 102 or GPU 310(0)) or the second GPU (e.g. GPU 310(N)) to output pixel data for the frame of pixel data based on at least one of the level of graphics intensity of the frame of pixel data and a battery power of the device (e.g. Hsu, frames of pixel data correspond to a gaming application or non-gaming application; modified with Shah, e.g. average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering indicating likelihood that the associated workload is bound for GPU 418 indicated by an average state-update/draw (SUPD) metric and/or an average quantity of texture calls per GL draw call per frame of rendering indicating that more textures are used to render a frame indicated by an average bind-texture/draw (BTPD) metric)(Hsu, [0004] notes of a CPU (e.g. with iGPU) and GPU (e.g. discrete GPU) has different capabilities and attributes, such as differing rendering and display scan out capabilities, which makes one of these sources preferable for generating and delivering graphics data for display, depending on which application is running on the electronic device, e.g. a discrete GPU may be selected to generate and deliver the graphics data when a gaming application requires more complex and/or voluminous graphics processing capabilities, and a CPU with an integrated GPU may be selected to generate and deliver graphics data when an application does not produce large amounts of graphical content, [0055] notes MCU 324 receives a switch command signal from a processor to switch the source that is selected by MUX 320 and proceeding with process 400 to switch processors, see additional text of Figure 4; modified with Shah, [0037] thru [0053] notes gaming mode detector 412 using an average state-update/draw (SUPD) metric to detect a gaming workload on the computing device 410 by further determining if an average quantity of GL calls made per GL draw call per frame of rendering indicates a higher likelihood that the associated workload is bound for GPU 418, or gaming mode detector 412 using the SUPD metric and an average bind-texture/draw (BTPD) metric to detect a gaming workload on the computing device 410 by further determining if an average quantity of texture calls per GL draw call per frame of rendering indicates that more textures are used to render a frame, and based on the SUPD and/or BTPD metrics, gaming mode detector 412 may switch computing device 410 from a non-gaming mode to a gaming mode based on a single rendered frame, and vice versa), but do not disclose, but Hendry et al. disclose control logic (e.g. graphics driver) is configured to select the first GPU (graphical processor 116-1 of integrated circuit 114-1) or the second GPU (graphical processor 116-2) to output pixel data for the frame of pixel data based on at least one of the level of graphics intensity of the frame of pixel data (e.g. level of graphics processing activity) and a battery power of the processor of the device (e.g. power condition)(column 6, lines 5-22 notes the change in the GPU configuration of the computer system 100 may be based on an operating condition of the computer system 100, e.g. the operating condition may include a power condition, such as the availability of AC power or the stored energy remaining in the battery, or the operating condition may include a level of graphics processing activity).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Hsu et al. modified with Shah et al.’s method of switching between processors to be based on different performance and power characteristics of each of the processors including battery power to efficiently switch between processors based on their characteristics and the needs of the system, thus further enhancing the overall performance of the system. 

As to claim 22, Hsu et al. modified with Shah et al. and Hendry et al. disclose the control logic is further configured to: select the second GPU (e.g. Hsu, GPU 310(N); modified with Shah, GPU 418; further modified with Hendry, GPU 116-2) to output the frame of pixel data (e.g. Hsu, frame of pixel data) in response to the comparison of the level of graphics intensity of the frame of pixel data (e.g. average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering indicating likelihood that the associated workload is bound for GPU 418 indicated by an average state-update/draw (SUPD) metric and/or an average quantity of texture calls per GL draw call per frame of rendering indicating that more textures are used to render a frame indicated by an average bind-texture/draw (BTPD) metric) to the graphics intensity threshold (e.g. the SUPD metric satisfies a threshold and/or the SUPD metric and the BTPD metric satisfy a threshold) indicating the level of graphics intensity of the frame of pixel data as being higher than the graphics intensity threshold (e.g. SUPD and/or BTPD metrics satisfy a threshold indicating a gaming workload, e.g. a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied)(Hsu, [0004] notes of a CPU (e.g. with iGPU) and GPU (e.g. discrete GPU) has different capabilities and attributes, such as differing rendering and display scan out capabilities, which makes one of these sources preferable for generating and delivering graphics data for display, depending on which application is running on the electronic device, e.g. a discrete GPU may be selected to generate and deliver the graphics data when a gaming application requires more complex and/or voluminous graphics processing capabilities, and a CPU with an integrated GPU may be selected to generate and deliver graphics data when an application does not produce large amounts of graphical content; modified with Shah, [0037] thru [0042] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using an average state-update/draw (SUPD) metric, where the SUPD metric tracks an average quantity of all graphics library (GL) calls made per single GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call and determine how many GL API calls are made before a particular triangle is drawn, where a higher average quantity of GL calls made per GL draw call per frame of rendering may indicate a higher likelihood that the associated workload is bound for GPU 418, the SUPD metric may then be compared to a threshold, and if it is determined the SUPD metric satisfies the threshold, gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD metric does not satisfy the threshold, gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame; [0043] thru [0049] notes gaming mode detector 412 for detecting a gaming workload of computing device 410 using the SUPD metric noted above and an average bind-texture/draw (BTPD) metric, where when a gaming application is executing on the computing device 410, the CPU 416 may look up multiple textures before CPU 416 issues a draw call and send it to GPU 418, e.g. a texture indicating one or more colors of a triangle, with multiple triangles determined for a frame, the BTPD metric dependent on the gaming workload and is bound to a given draw call, the BTPD metric may include tracking an average quantity of texture calls made per GL draw call per frame of rendering, e.g. the gaming mode detector 412 may track how many GL API calls are made before a single draw call, where a higher average quantity of texture calls per GL draw call per frame of rendering indicates that more textures are used to render a frame, the SUPD and BTPD metrics may then be compared to a threshold, and if it is determined the SUPD and BTPD metrics satisfy the threshold, the gaming mode detector 412 determines a gaming workload has been detected (because a heavy and sustained workload that is GPU bound may be highly likely when this condition is satisfied), the detection of the gaming workload causing gaming mode detector 412 to switch computing device 410 from a non-gaming mode to a gaming mode (e.g. reducing the frequency (CPU FMax) of CPU 416 while the gaming workload is bound for GPU 418 for processing, see [0050] thru [0053]) based on a single rendered frame; and if it is determined the SUPD and BTPD metrics do not satisfy the threshold, the gaming mode detector 412 determines a gaming workload has not been detected, the detection of the non-gaming workload causing gaming mode detector 412 to switch computing device 410 from a gaming mode to a non-gaming mode (e.g. increasing the frequency (CPU FMax) of CPU 416 back to normal, see [0050] thru [0053]) based on a single rendered frame; further modified with Hendry, column 5, lines 27-41 notes GPUs 116 have different operating characteristics, e.g. GPU 116-1 has a lower power and speed than GPU 116-2 and/or GPU 116-1 may consume 3-6W and GPU 116-2 may consume 20W, column 6, lines 5-18 notes determining a change in GPU configuration based on operating conditions, which may include a level of graphical processing activity, e.g. if a user is viewing static images or email, the multiplexer (MUX) 120 may selectively couple GPU 116-1 to the display 122-1, conversely, if the graphical processing workload is large enough to keep a work queue at an input to GPU 116-1 full during a set time interval (such as 1 minute), the multiplexer (MUX) 120 may selectively couple GPU 116-2 to the display 122-1), wherein the second GPU is a higher performance GPU than the first GPU (Hsu, [0004] notes of a CPU (e.g. with iGPU) and GPU (e.g. discrete GPU) has different capabilities and attributes, such as differing rendering and display scan out capabilities; modified with Hendry, column 5, lines 27-41 notes GPUs 116 have different operating characteristics, e.g. GPU 116-1 has a lower power and speed than GPU 116-2 and/or GPU 116-1 may consume 3-6W and GPU 116-2 may consume 20W, thus GPU 116-2 is higher performance than GPU 116-1).  PLEASE NOTE: The Examiner interprets the first GPU as the integrated GPU (iGPU) of CPU 102 or GPU 310(0) and the second GPU as a different one of GPU 310, such as GPU 310(N) of Hsu and the first GPU as graphical processor 116-1 of integrated circuit 114-1 and the second GPU as graphical processor 116-2 of Hendry.  As disclosed by Hsu et al. and Hendry et al., the iGPU typically has lower performance capabilities than that of a discrete GPU, thus the first GPU is a lower performance GPU than the second GPU rather than a higher performance GPU.  However, the Examiner interprets the first GPU as the iGPU of CPU 102 (and graphical processor 116-1 of Hendry) and the second GPU as one of GPU 310 (and graphical processor 116-2 of Hendry) for exemplary purposes, thus should be understood that the two may be interchanged, e.g. the first GPU may be one of GPU 310, e.g. GPU 310(N) (or graphical processor 116-2 of Hendry) and the second GPU may be iGPU of CPU 102 (or graphical processor 116-1 of Hendry).  Therefore, the first GPU may be a higher performance GPU than the second GPU when the first GPU may be one of GPU 310, e.g. GPU 310(N) (or graphical processor 116-2 of Hendry) and the second GPU may be iGPU of CPU 102 (or graphical processor 116-1 of Hendry). 

Response to Arguments

Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive.  Applicant amends independent claims 1, 9, and 17 to similarly recite, “…in response to a comparison of a level of graphics intensity of a frame of pixel data to a graphics intensity threshold, signaling, at a rendering device of a processor, a capture and replay of pixel data output from a first graphics processing unit (GPU)…”  
Regarding claims 1, 2, 8-11 and 16-20, Applicant argues on pages 7-9 of the Amendment filed that the prior art previously cited, e.g. Hsu et al. modified with Lin et al., fails to teach or suggest the limitations of the claims as now amended.  
In reply, in light of the amendment, the claims are now taught by Hsu et al. modified with newly found reference Shah et al. (US 2015/0130821).  Please see the rejection and notes regarding the claims above.
Regarding claim 3, Applicant argues on pages 9 and 10 of the Amendment filed that claim 3 depends upon independent claim 1, where Qiu and Karivaradaswamy fail to cure the deficiencies of Hsu and Lin at outlined in the arguments regarding claim 1.  
In reply, in light of the amendment, claim 1 is now taught by Hsu et al. modified with Shah et al.  Please see the rejection and notes regarding claim 1 above.
Regarding claims 4 and 12, Applicant argues on page 10 of the Amendment filed that claims 4 and 12 depend upon independent claims 1 and 9, respectively, where Wyatt fails to cure the deficiencies of Hsu and Lin at outlined in the arguments regarding claims 1 and 9.
In reply, in light of the amendment, claims 1 and 9 are now taught by Hsu et al. modified with Shah et al.  Please see the rejection and notes regarding claims 1 and 9 above.
Regarding claims 5-7, 13-15, 21 and 22, Applicant argues on page 10-12 of the Amendment filed that claims 5-7, 13-15, 21 and 22 depend upon independent claims 1, 9, and 17, respectively, where Hendry fails to cure the deficiencies of Hsu and Lin at outlined in the arguments regarding claims 1, 9, and 17.
In reply, in light of the amendment, claims 1, 9, and 17 are now taught by Hsu et al. modified with Shah et al.  Please see the rejection and notes regarding claims 1, 9, and 17 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar (US 10,412,320) discloses a system and method of switching display from a first video source to a second video source without tearing effects or display glitches.
Solomonov et al. (US 2012/0050259) disclose a system and method of switching rendering of graphical data between a first graphics processing unit (GPU) and a second GPU based on characteristics of the graphical data meeting a threshold and the characteristics of each of the first and second GPUs. 
Grossman (US 2009/0160865) discloses a multi-graphics processing system and method of analyzing different types of frames of a video stream and initiating migration of decoding and rendering functions from a first graphics processor to a second graphics processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612